Citation Nr: 1214238	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from August 1943 to December 1945.  He died in April 2007.  The appellant is seeking entitlement to benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in New York, New York, that denied entitlement to the benefits sought.

For reasons set forth below, the issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant should further action be required.

Please note this case has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or that was continuously rated as totally disabling since his release from active duty and for at least 5 years immediately preceding his death; nor was he a former prisoner of war who died after September 30, 1999.



CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5100.5012, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefines VA's duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the relevant facts are not in dispute and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  Accordingly, no notice or assistance is therefore required under the VCAA.  See Kane v. Principi¸ 17 Vet. App. 97, 103 (2003); DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Factual Background and Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 378 (Fed. Cir. 2000); 14 Vet. App. 122, 128-30 (2000).

Under certain circumstances, VA pays DIC to the surviving spouse of a Veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002).  VA also pays DIC to a surviving spouse in the same manner as if the Veteran's death were service connected, when the Veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of 10 years or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  VA also pays DIC under 38 U.S.C.A. § 1318 if a Veteran's service-connected disability was continuously rated totally disabling for a period of not less than 5 years from the Veteran's separation from service; or if the Veteran was a former prisoner of war, died after September 30, 1999, and had a service-connected disability rated totally disabling for one year or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that a Veteran filed his claim for disability compensation during his lifetime and (1) would have received total disability compensation for the relevant period specified in Section 3.22(a)(2) but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not been previously considered by VA, provide the basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) for the relevant period specified in Section 3.22(a)(2); or at the time of death, the Veteran had a service-connected rated by VA as totally disabling, but was not actually receiving compensation because:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was holding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The Veteran died in April 2007.  At the time of his death, service connection had been established for:  Postoperative residuals of left knee derangement, rated as 30 percent disabling; instability of the right knee, rated as 30 percent disabling; traumatic arthritis of the left knee, rated as 10 percent disabling; and traumatic arthritis of the right knee with limitation of motion, rated as 10 percent disabling.  With consideration of the bilateral factor, a combined rating of 70 percent had been in effect from March 20, 2000.  In addition, the RO granted a total disability rating based on individual unemployability (TDIU) effective March 20, 2000.

The service-connected disabilities were continuously rated totally disabling effective from March 20, 2000, for a period of about 7 years immediately preceding the Veteran's death.  That period, unfortunately, falls short of the 10 years required to warrant payment of DIC under 38 U.S.C.A. § 1318.  In addition, the circumstances do not allow for the payment of DIC under the other provisions of 38 U.S.C.A. § 1318, as a period of continuous total disability rating began more than five years after he Veteran's separation from service, and the Veteran was not a former prisoner of war.  Finally, the "entitled to receive" provisions concerning entitlement to a total disability rating without the Veteran having been in receipt of compensation are not for application here.  Notably, the Veteran was first entitled to a TDIU effective March 20, 2000.  The appellant has not alleged clear and unmistakable error in prior rating decisions.  Accordingly, the provisions of 38 C.F.R. § 3.22(b) are not for application in this case.

For the reasons set forth above, the Board concludes that the requirements for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met, and the claim is denied.

ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The Board's review of the record reveals that there are outstanding treatment records that are not associated with the claims file and the Board believes a medical opinion is necessary to fairly adjudicate the appeal.

The Veteran died at the VA Medical Center in Albany, New York, in April 2007.  The death certificate reflects that the immediate cause of death was ventillatory failure due to or as a consequence of severe status post sepsis which was due to or as a consequence of pneumonia.  There were no conditions listed as contributing to death.

The appellant and her representative essentially maintain that the Veteran's death was at least hastened by his service-connected disabilities.  The appellant asserts that the service-connected disabilities led to the Veteran being unable to move his legs for the last 10 years of his life and this immobilization created bad circular blood flow problems in his arteries.  The representative claims that because the Veteran was rendered inactive because of the severity of his service-connected disorders, he gained weight.  The representative asserts the question of whether the Veteran's death was related in any way to the inactivity stemming from his service-connected disorders is a medical question that requires a medical opinion.

Also, the representative notes that there are outstanding treatment records that have not yet been requested or associated with the claims file.  Specifically, the representative asserts the Veteran was hospitalized on March 31, 2007, and the records covering his admission and the first week of hospitalization are not in the claims file.  Additionally, neither the admission summary nor the discharge summary is of record.

In view of the foregoing, the case is REMANDED for the following?

1.  The admission and discharge summaries from the VA Medical Center, Albany, New York, pertaining to hospitalization of the Veteran at that location from March to April 2007 should be obtained and associated with the claims file.  If any records sought are not available or obtained, notify the appellant of the records that are not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2.  The entire claims file should be forwarded to an appropriate VA medical specialist for the purpose of obtaining an opinion as to the relationship, if any, between the Veteran's death and his service-connected disabilities.  The reviewer should render an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities were the immediate or underlying cause of death, or were etiologically related thereto, or, whether they caused or contributed substantially or materially to cause the Veteran's death, or aided or lent assistance in production of death.  The complete rationale for any opinion expressed must be provided.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.  The Board emphasizes that "a contributory cause of death" is one which contributed substantially or materially to cause death, or aid or lent assistance to the production of death.  

3.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Board intimates no opinion either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


